Case 8:18-cr-00204-SDI\/|-SPF Document 30 Filed 01/16/19 Page 1 of 7 Page|D 93
r°-|
r' z{._ED

ease m .'6 w ;g¢ 35
UNITED STATES DISTRICT COURT§."..‘. ;; l
MIDDLE DISTRICT OF FLORIDA H""`L s "3 `-’~'
TAMPA DIVISION ' '

UNITED STATES OF AMERICA

v. CASE NO. 8118-cr-204-T-23-MAP
JONATHAN BUDOWSKI, 21 U.S.C. § 846
a/k/a “HARD T]:MES,” 21 U.S.C. § 84l(a){l)

18 U.s.c. § 922(g)(1)
13 U.s.c. § 924(¢)

SUPERSED[NG lNDICTl\/lENT

The Grand Jury charges:
COUNT ONE
Beginning on an unknown date, no later than January l, 2017, and
continuing through on or about October 2, 2017, in the Middle District of
Florida, and elsewhere, the defendant,

JONATHAN BUDOWSKI,
a/ k/ a “HARD TIl\/IES, ”

did knowingly and willfully conspire with other persons, both known and
unknown to the Grand Jury, to possess with the intent to distribute and to
distribute 500 grams or more of a mixture and substance containing a detectable
amount of methamphetamine, a Schedule II controlled substance.

A11 in violation 0f21 U.s.C. § 846 and 21 U.s.c. § 841(b)(1)(A)(viii).

Case 8:18-cr-00204-SDI\/|-SPF Document 30 Filed 01/16/19 Page 2 of 7 Page|D 94

COUNT TWO
On or about October 2, 2017, in the Middle District of Florida, the

defendant,

JONATHAN BUDOWSKI,
a/k/ a “HARD TIMES,”

did knowingly and intentionally possess with intent to distribute a mixture and
substance containing a detectable amount of methamphetamine, a Schedule II
controlled substance; a mixture and substance containing a detectable amount of
cocaine, a Schedule II controlled substance; and a mixture and substance
containing a detectable amount of marijuana, a Schedule I controlled substance.
All in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(l)(C), and 841(b)(1)(D).

COUNT THREE

On or about October 2, 2017, in the Middle District of Florida, the

defendant,

.1 ONATHAN BUDOWSKI,
a/ k/ a “HARD TIMES,”

having been previously convicted in any court of a crime punishable by
imprisonment for a term exceeding one year, including:
l. Possession of a Controlled Substance, on or about December 9, 2013;

2. Possession of a Firearm by a Convicted Felon, on or about January 22,
1996;

Case 8:18-cr-00204-SD|\/|-SPF Document 30 Filed 01/16/19 Page 3 of 7 Page|D 95

3. Burglary of a Dwelling, on or about June 3, 1992;
4. Grand Theft, on or about June 3, 1992; and

5. Resisting a Law Enforcement Officer with Violence, on or about
June 3, 1992;

' did knowingly possess, in and affecting interstate commerce, firearms and
ammunition, to wit: a Taurus Judge .44 caliber revolver, a Sig Sauer model P320
nine-millimeter pistol, a Del-Ton lnc. model DTI-l$ 5.56 millimeter rille, a
Mossberg model SOOE .410 pump action shotgun, assorted rounds of Federal
nine-millimeter, .223 and nine-millimeter ammunition, three rounds of CCI .380
caliber ammunition, assorted rounds of Remington .410 gauge, .380, .44 and .223
caliber ammunition, assorted rounds of Winchester 20 gauge, .380, .223 and 5.56
millimeter ammunition, one round of PMC .380 caliber ammunition, and three
rounds of PMP .223 caliber ammunition

A11 in violation of 18 U.s.c. §§ 922(g)(1) and 924(&)(2).
coUNT FoUR

On or about October 2, 2017, in the Middle District of Florida, the
defendant,

.1 ONATHAN BUDOWSKI,
a/k/a “HARD TI`l\/.[ES,”

did knowingly possess a firearm in furtherance of a violation of 21 U.S.C. §

841(a)(1), as alleged in Count Two above, which allegations the Grand Jury

Case 8:18-cr-00204-SD|\/|-SPF Document 30 Filed 01/16/19 Page 4 of 7 Page|D 96

reallege and incorporate by reference herein, a drug trafficking crime for which
the defendant may be prosecuted in a Court of the United States.
All in violation of 18 U.S.C. § 924(¢).

FORFEITURE

1. The allegations contained in Counts One through Four are hereby
realleged and incorporated by reference for the purpose of alleging forfeiture
pursuant to the provisions of 21 U.S.C. § 853, 18 U.S.C. § 924(d), and 28 U.S.C.
§ 2461(c).

2. Upon conviction of a violation of 21 U.S.C. § 846 and/ or 21 U.S.C.
§ 84l(a)(l), as alleged in Counts One and Two, respectively, the defendant,
JONATHAN BUDOWSKI, a/ k/ a “HARD TIMES,” shall forfeit to the United
States, pursuant to 21 U.S.C. § 853, all of his right, title and interest in:

a. any property constituting, or derived from, any proceeds
defendants obtained, directly or indirectly, as a result
of such violation; and

b. any property used, or intended to be used, in any manner or
part, to commit, or to facilitate the commission of, such
violation.

3. Upon conviction of the violation of 18 U.S.C. § 922(g) charged in
Count Three and/ or the violation of 18 U.S.C. § 924(c) charged in Count Four,

defendant, JONATHAN BUDOWSKI, a/k/a “HARD TIMES,” Shall forfeit to

Case 8:18-cr-00204-SD|\/|-SPF Document 30 Filed 01/16/19 Page 5 of 7 Page|D 97

the United States, pursuant to 18 U.S.C. § 924(d) and 28 U.S.C. § 2461(c), all
firearms and ammunition involved in or used in either violation.

4. The property to be forfeited by a conviction of any of the counts
charged in this Indictrnent includes, but is not limited to, a Taurus Judge .44
caliber revolver, a Sig Sauer model P320 nine-millimeter pistol, a Taurus Curve
.380 caliber pistol, a Del-Ton Inc. model DTI-l$ 5.56 millimeter rifle, a Mossberg
model 500E .410 pump action shotgun, assorted rounds of Federal nine-
millimeter, .223 and nine~millimeter ammunition, three rounds of CCI .380
caliber ammunition, assorted rounds of Remington .410 gauge, .380, .44 and .223
caliber ammunition, assorted rounds of Winchester 20 gauge, .380, .223 and 5 .56
millimeter ammunition, one round of PMC .380 caliber ammunition, and three
rounds of PMP .223 caliber ammunition,

5 . If any of the property described above, as a result of any act or
omission of the defendant

a. cannot be located upon the exercise of due diligence;

b. has been transferred or sold to, or deposited with, a third
Parfy;

c. has been placed beyond the jurisdiction of the court;
d. has been substantially diminished in value; or

e. has been commingled with other property that cannot be
divided without difficulty,

Case 8:18-cr-00204-SD|\/|-SPF Document 30 Filed 01/16/19 Page 6 of 7 Page|D 98

the United States of America shall be entitled to forfeiture of substitute property

under the provisions of 21 U.S.C. § 853(p), directly and as incorporated by 28

A UE BILL,

Foreperson

MARIA CHAP LOPEZ
United Sta ttomey
By: /L /

Mich(a{ lGordon
Assista United States Attorney

By: l V W

Ehristop er F.l@lurray
Assistant United States Attorney
Chief, Violent Crimes and Narcotics Section

U.s.c. § 2461(¢).

FORM OBD-34
January 19

Case 8:18-cr-00204-SD|\/|-SPF Document 30 Filed 01/16/19 Page 7 of 7 Page|D 99
No. 8:18-cr-204-T-23-MAP

 

UNITED STATES DISTRICT COURT
Middle District of Florida
Tampa Division

 

THE UNITED STATES OF AMERICA
vs.

Jonathan Budowski
a/ k/ a “Hard Times”

 

SUPERSED]NG [NDICTMENT

Violations: 21 U.S.C. § 846
21 U.S.C. § 841(a)(1)
18 U.S.C. § 922(g)(1)
18 U.S.C. § 924(c)

 

A true bill,§\`K /

Foreperson

 

Filed in open court this 16th day of January, 2019.

 

Clerk

 

Bail $

 

 

GPO 863 525

